Citation Nr: 1040951	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  10-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the Veteran's claim for TDIU.

The Board notes the United States Court of Appeals for Veterans 
Claims (hereinafter 'the Court') has held that a claim for TDIU 
is generally a rating theory and "not a separate claim for 
benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
The Court also declined to decide whether, in a case where TDIU 
is part of a claim for an increased disability rating, the issue 
of TDIU would be inextricably intertwined with any determination 
regarding the proper schedular rating of the underlying 
disability or disabilities.  Id. at 455.  In this case, a June 
2010 rating decision decreased the Veteran's underlying claim for 
an increased rating and there is no indication he appealed that 
determination.  No other issues have been adjudicated or 
developed for appellate review.  Therefore, the Board's 
jurisdiction is limited to the matter remaining on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in March 2009.  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006), held that the VCAA notice requirements 
applied to all elements of a claim. 

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  For records in custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  

TDIU ratings may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2009).  However, even when the percentage 
requirements are not met, entitlement to a total rating, on an 
extraschedular basis, may nonetheless be granted, in exceptional 
cases, when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321 (b); 4.16(b) (2009). 
 
In determining whether an individual is unemployable by reason of 
service-connected disabilities, consideration must be given to 
the type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  Age may not be considered a factor.  38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for assignment 
of a total disability rating.  38 C.F.R. § 4.19. 
 
For a veteran to prevail on a total rating claim, the record must 
reflect some factor which takes his or her case outside of the 
norm.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. 
§§ 4.1; 4.15.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See Van 
Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).  The fact that a 
veteran is unemployed is generally insufficient to demonstrate 
that he is "unemployable" within the meaning of pertinent VA 
laws and regulations.  Instead, a longitudinal review of all the 
evidence is necessary in order to obtain a full understanding of 
the case.  See Schafrath v. Derwinski, 1Vet. App. 589 (1991). 
 
Service connection in this case has been established for 
bilateral hearing loss (assigned a 90 percent rating from October 
2008, and 80 percent rating from May 2010); scars, head, face or 
neck (assigned a 10 percent rating); bilateral otitis media with 
perforation on right (assigned a 10 percent rating); and tinnitus 
(assigned a 10 percent rating).  The Veteran's combined 
disability evaluation is 90 percent from October 2008.  

In this case, the Board notes that the Veteran was afforded a VA 
examination in May 2010.  The examiner noted that the effect of 
the Veteran's hearing loss on his occupation was "difficulty 
hearing, understanding conversation and ringing in both ears."  
However, the examiner did not provide a medical opinion as to 
whether or not the Veteran is unemployable due to his hearing 
loss.  The Court has indicated that once VA undertakes an 
examination, it must be adequate.  Barr, 21 Vet. App. at 312 
("assuming, arguendo, that a VA medical examination was not 
required by law in this case, because VA undertook provide one, 
the Board erred in failing to ensure it was adequate").  
Therefore, the Veteran's claims file should be returned for a 
medical opinion based upon the entire VA examination of record to 
determine the effect of the Veteran's hearing loss and tinnitus 
upon his employability.  The Board is not requesting additional 
examination addressing the Veteran's additional service-connected 
disabilities as the Veteran contends that it is his hearing loss 
and tinnitus that prevent him from obtaining and maintaining 
gainful employment.  See also April 2009 VA examinations of the 
Veteran's otitis media and scars.  

Additionally, a review of the records indicates that the Veteran 
receives treatment from the Muskogee, Oklahoma VA Medical Center 
(VAMC).  The most recent records are dated in January 2008.  On 
remand, the Veteran's VA treatment records since January 2008 
should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for any complaints or 
symptoms related to his hearing loss, 
including any and all records and treatment 
at VA Medical Centers.  An attempt must be 
made to obtain, with any necessary 
authorization from the Veteran, copies of 
pertinent treatment records identified by him 
in response to this request which have not 
been previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making reasonable 
efforts to obtain named records, such records 
cannot be obtained, the Veteran must be 
notified and (a) the specific records that 
cannot be obtained must be identified; (b) 
the efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with respect 
to the claims must be noted.  The Veteran 
must then be given an opportunity to respond.

2.  Upon completion of the foregoing, the 
RO/AMC should forward the Veteran's claims 
file to the examiner who issued the May 2010 
VA examination for the purpose of obtaining a 
medical opinion based upon all evidence of 
record as to the effect of the Veteran's 
hearing loss and tinnitus on his 
employability.  The examiner should opine as 
to whether the Veteran's service-connected 
hearing loss and tinnitus render him unable 
to secure or follow a substantially gainful 
employment.  If the examiner who issued the 
May 2010 VA examination is unavailable, the 
Veteran's claims file should be forwarded to 
an appropriately qualified VA examiner for a 
medical opinion.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If such examiner indicates 
that he or she cannot respond to the Board's 
question without examination of the Veteran, 
such an examination should be afforded the 
Veteran.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or 
because of some other reason.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

